Citation Nr: 0732327	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  98-08 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for left ankle 
disability, currently evaluated as 20 percent disabling. 

2.  Entitlement to service connection for a gastrointestinal 
disability, to include diverticulitis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston Salem, North Carolina, wherein the RO denied 
service connection for diverticulitis and an increased rating 
for left ankle disability, currently evaluated as 20 percent 
disabling.  The veteran timely appealed the August 1997 
rating action to the Board.  

In August 2006, the Board remanded the instant claims to the 
Appeals Management Center (AMC) for additional development.  
The requested development has been completed and the case has 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  A gastrointestinal disability, including diverticulitis, 
is unrelated to a disease or injury in service.

2.  The veteran's left ankle disability is manifested by 
limitation of motion without ankylosis, malunion of the os 
calcis or astragalus, or astragalectomy.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability, including diverticulitis, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002).

The criteria for an increased rating in excess of 20 percent 
for service-connected left ankle disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA provided the veteran with notice on the Pelegrini II VCAA 
elements in a March 2004 letter.  The letter did not 
explicitly tell the veteran to submit all relevant evidence 
in his possession.  The letter did, however, tell him to let 
VA know of any evidence he thought would support his claim, 
that it was his responsibility to make sure that VA received 
all requested records not in the possession of a Federal 
entity, and told him where to send what "we need."  In a 
September 2006 letter, the AMC provided the veteran with 
notice regarding ratings and effective dates.  
Dingess, supra.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120. Notice was provided 
after the initial denials in this case.  However, the timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The January 2006 
and May 2007 supplemental statement of the cases (SSOC) 
readjudicated the increased evaluation claim on appeal by 
considering it based on all the evidence of record.  This 
readjudication acted to remedy any timing defect in regard to 
the VCAA notice.

Regarding VA's duty to assist the veteran with his increased 
evaluation claim on appeal, identified post-service VA and 
private treatment records have been obtained.  To that end, 
in September 2006 and pursuant to the Board's August 2006 
remand directives, the AMC sent the veteran VA Forms 21-4142, 
Authorization and Consent to Release Information, to obtain 
authorization for release of information form Union County 
Hospital and M. A. S., M.D., two private facilities from whom 
the veteran had received treatment for his service-connected 
left ankle disability.  In an October 2006 statement to the 
AMC, the veteran indicated that he had not received any 
treatment from M. A. S., M.D., for at least eight years, and 
that he had previously sent in all of Dr. M.'s treatment 
records within his possession.  The veteran also requested 
that the AMC obtain treatment records from the VA Medical 
Center (VAMC) in Durham, North Carolina.  Treatment records 
from the aforementioned facility, dated from July 2005 to May 
2007, have been obtained and are contained in the claims 
files.   

The veteran has also been afforded VA examinations.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



II.  Analysis

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records reflect that in February 1986 and 
January 1987, the veteran received diagnoses of acute 
gastroenteritis (AGE).  February and September 1987 reports 
contain diagnoses of gastroenteritis.  On a Report of Medical 
History, dated in June 1988, the veteran indicated that he 
was in "fair health."  He reported no gastrointestinal 
complaints.  On physical evaluation at the same time, no 
gastrointestinal disability was identified.  There were no 
other reported gastrointestinal symptoms during service.

The in-service reports of gastroenteritis serve to satisfy 
the requirement for evidence of in-service disease.

The record also shows a current disability.  On VA 
examination in September 2005, the veteran was found to have 
diverticulitis, and VA outpatient treatment records document 
a diarrhea 

The veteran's claim turns on whether there is an etiological 
relationship between the current gastrointestinal disability, 
namely diverticulitis, and his military service.  

The only competent opinion on this question was provided by 
the physician who conducted the September 2005 examination.  
The examiner noted that gastroenteritis was diagnosed in 
1994, and diverticulitis with partial colectomy and colostomy 
in 1997.  Since that time the veteran had had chronic 
diarrhea with fecal urgency and some possible fecal 
incontinence.  After discussing the veteran's history in 
further detail, the examiner concluded that diverticulitis 
appeared to develop after service and that the current 
gastrointestinal conditions were unrelated to the episodic 
gastrointestinal symptoms in service.

The veteran has not reported any clear continuity of 
symptomatology from the episodes of gastroenteritis in 
service, and the normal medical records in the latter part of 
his service would weigh against a finding that there was a 
continuity of symptomatology.  Similarly, post service 
treatment records dated prior to 1997; make no mention of 
gastrointestinal complaints or disability.

When initially seen with gastrointestinal complaints at 
private hospital in January 1997, he was noted to have had 
only a 48 hour history of symptoms.

The weight of this evidence is against a finding that the 
current gastrointestinal disability is related to service.  
As such, reasonable doubt does not arise and the claim is 
denied.  38 U.S.C.A. § 5107(b).

Increased Rating

The veteran's left ankle disability has been assigned a 
maximum 20 percent evaluation for marked limitation of motion 
pursuant to 38 C.F.R. § 4.71, Diagnostic Codes 5010 and 5271 
(2007).  Diagnostic Code 5010 mandates the claim be evaluated 
as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003, in turn, evaluates disabilities based 
on the degree of limitation of motion under the appropriate 
Diagnostic Codes, which, in this case, is Diagnostic Code 
5271.

As the schedular maximum for limitation of range of motion is 
already assigned for the veteran's right ankle disability 
under Diagnostic Code 5271, an evaluation in excess of 20 
percent may only be awarded if the evidence to warrants 
evaluation under a different diagnostic code, or if the 
veteran is entitled to a separate compensable evaluation for 
an aspect of left ankle disability not contemplated within 
Diagnostic Code 5271 (2007).

Normal range of motion for the ankle is 20 degrees for 
dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 
4.71, Plate II (2007).

An evaluation in excess of the current 20 percent evaluation 
may be assigned if there is ankylosis of the ankle.  See, 38 
C.F.R. § 4.71a, Diagnostic Coded 5270 (2007).  Under that 
diagnostic code, ankylosis of the ankle in plantar flexion 
between 30 and 40 degrees, or ankylosis in dorsiflexion, 
between 0 and 10 degrees, warrants a 30 percent rating.  A 40 
percent rating is warranted for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  Id. 

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing Dorland's Illustrated Medical 
Dictionary 86 (28th Ed. 1994).  

The evidence shows that the veteran's right ankle is not 
ankylosed.  In this regard, although the veteran had range of 
motion of the left ankle during an October 2005 VA 
examination, albeit limited (plantar and dorsiflexion of the 
left ankle were to 15 and 10 degrees, respectively,  
immobility or consolidation of the left ankle was not  
demonstrated.  VA treatment records, dated from July 2005 to 
May 2007, do not contain any clinical findings of left ankle 
ankylosis.  In fact, a January 2007 VA progress reported 
reflects that the left ankle demonstrated "moderate 
limitation of flexion and extension movement" (see, VA 
outpatient report, dated January 17, 2007).  Thus, as the 
foregoing establishes that the left ankle was not ankylosed, 
an increased rating is not warranted under Diagnostic Code 
5270.

In addition, higher ratings under Diagnostic Codes 5273 or 
5274 (2006), pertaining to ankle disability, because they do 
not provide for evaluations in excess of 20 percent.  In this 
regard, X-rays of the left ankle, performed by VA in January 
2007, talocalcaneal fusion with some reabsorbtion about the 
screw portion.  The ankle mortise appeared intact.  Thus, 
increased ratings are not warranted for the service-connected 
left ankle disability under the aforementioned diagnostic 
codes.  Id.

A 40 percent rating is provided for nonunion of the tibia and 
fibula with loose motion requiring a brace and a 30 percent 
evaluation is provided for malunion of the tibia and fibular 
with marked ankle disability.  38 C.F.R. §  4.71a, Diagnostic 
5262 (2007).   In October and November 2005 the veteran 
underwent VA evaluation.  An X-ray and CT scan were 
interpreted as showing non-union of the subtalar joint and 
impingement on the peroneal tendons, but there was no 
reported involvement of the tibia or fibula.  While in 
October 2005, "significant" pain and deformity was 
identified, it was concluded after the CT scan in November 
2005 that there was moderate pain and deformity limiting the 
ability to work.  Similarly moderate disability was 
identified in the January 2007 treatment report.

A severe foot disability warrants a 30 percent rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).  
The January 2007 VA progress report reflects that the left 
ankle demonstrated "moderate (italics added) limitation of 
flexion and extension movement."  There have been no other 
reports that the ankle was fixed in position.   

As 20 percent rating is the maximum rating for limitation of 
motion of the ankle consideration of additional limitation 
due functional factors is not warranted.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  Thus, the veteran's complaints 
of left ankle pain do not warrant an evaluation in excess of 
20 percent.  Id.

In conclusion, the Board is unable to find any evidence which 
would warrant an evaluation in excess of 20 percent for left 
ankle disability under any diagnostic code applicable to 
evaluate of any aspect of the veteran's left ankle 
disability.  The evidence is not in equipoise and the 
provisions of 38 C.F.R. § 5107(b) regarding reasonable doubt 
are not applicable to warrant a more favorable outcome.  The 
appeal for an increased evaluation in excess of 20 percent 
for left ankle disability is denied.

Under the provisions of 38 C.F.R. § 3.321(b) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.

The veteran's ankle disability has not required recent 
hospitalization and medical professionals have indicated that 
there is only moderate impact on employment.  There has been 
no showing of exceptional factors requiring referral for 
consideration of an extraschedular rating.


ORDER

Service connection for a gastrointestinal disability, 
including diverticulitis, is denied.

An increased rating for left ankle disability is denied. 



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


